Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, Maki et al. (US 2008/0193916) discloses an assay method for hepatitis B virus s antigen in a sample separated from a living body (method of detecting HBV or HBs antigen in a sample) ([0023]), the method comprising: 
a pretreatment step of mixing the sample with a pretreatment reagent containing a reducing agent, to reduce hepatitis B virus s antigen (… reducing agents… was added to 30 µL of an HBV antigen-negative sample (normal plasma) or three HBs antigen-positive samples) (Example 9, [0102]); and 
an immunoassay step of subjecting the pretreated sample to an immunoassay of hepatitis B virus s antigen using at least one antibody or antigen-binding fragment thereof capable of antigen-antibody reaction with a reduced peptide composed of the amino acids at positions 26 to 80 of the amino acid sequence of SEQ ID NO: 1 in hepatitis B virus s antigen ([0033]).
However, the prior art neither teaches nor fairly suggests a method wherein at least one antibody or antigen-binding fragment thereof capable of antigen-antibody reaction with a reduced peptide composed of the amino acids at positions 98 to 179 of the amino acid sequence of SEQ ID NO: 1 in hepatitis B virus s antigen (SEQ ID NO: 1 differing from that of claimed SEQ ID NO: 1 in the instant application).
Regarding claim 8, Maki discloses a DNA Amplification Kit ([0053]) and an isotyping kit ([0070]).
However, the prior art neither teaches nor fairly suggests an assay kit for hepatitis B virus s antigen, comprising: (1) a pretreatment reagent containing a reducing agent; and (2) an immunoassay reagent containing at least one antibody or antigen-binding fragment thereof capable of antigen-antibody reaction with a reduced peptide composed of the amino acids at positions 98 to 179 of the amino acid sequence of SEQ ID NO:1 in hepatitis B virus s antigen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797